                                                                     1    John D. Fiero (CA Bar No. 136557)
                                                                          Jason H. Rosell (CA Bar No. 269126)
                                                                     2    PACHULSKI STANG ZIEHL & JONES LLP
                                                                          150 California Street, 15th Floor
                                                                     3    San Francisco, CA 94111
                                                                          Telephone: (415) 263-7000
                                                                     4    Facsimile:     (415) 263-7010
                                                                          E-mail:        jfiero@pszjlaw.com
                                                                     5                   jrosell@pszjlaw.com

                                                                     6    Proposed Counsel for the Official
                                                                          Committee of Unsecured Creditors
                                                                     7

                                                                     8                                 UNITED STATES BANKRUPTCY COURT

                                                                     9                             NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                      SAN FRANCISCO DIVISION

                                                                    11   In re:                                                Case No. 19-30232 (HLB)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   MUNCHERY, INC.,                                       Chapter 11
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                   Debtor.               CERTIFICATE OF SERVICE
                                            ATTORNEYS AT LAW




                                                                    14                                                         [No Hearing Required]

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                           1
                                                                         DOCS_SF:101869.1
                                                                     Case: 19-30232         Doc# 257    Filed: 11/15/19   Entered: 11/15/19 16:29:59     Page 1 of 4
                                                                     1    STATE OF CALIFORNIA                   )
                                                                                                                )
                                                                     2    CITY OF SAN FRANCISCO                 )

                                                                     3           I, Matt Renck, am employed in the city and county of San Francisco, State of California. I
                                                                         am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.
                                                                     5           On November 15, 2019, I caused to be served the
                                                                     6           JOINT MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS AND DEBTOR
                                                                                 PURSUANT TO BANKRUPTCY RULE 9019 FOR APPROVAL OF COMPROMISE REGARDING
                                                                     7           TREATMENT AND ALLOWANCE OF CLAIM NUMBER 63 FILED BY RIVIERA PRODUCE
                                                                                 CORP.
                                                                     8
                                                                                 DECLARATION OF JAMES BERIKER IN SUPPORT OF JOINT MOTION OF THE OFFICIAL
                                                                     9           COMMITTEE OF UNSECURED CREDITORS AND DEBTOR PURSUANT TO BANKRUPTCY
                                                                                 RULE 9019 FOR APPROVAL OF COMPROMISE REGARDING TREATMENT AND ALLOWANCE
                                                                                 OF CLAIM NUMBER 63 FILED BY RIVIERA PRODUCE CORP.
                                                                    10
                                                                                 NOTICE AND OPPORTUNITY FOR HEARING REGARDING JOINT MOTION OF THE OFFICIAL
                                                                    11           COMMITTEE OF UNSECURED CREDITORS AND DEBTOR PURSUANT TO BANKRUPTCY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                 RULE 9019 FOR APPROVAL OF COMPROMISE REGARDING TREATMENT AND ALLOWANCE
                                                                    12           OF CLAIM NUMBER 63 FILED BY RIVIERA PRODUCE CORP.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                         in the manner stated below:
                                                                    14
                                                                                   TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                                    15             Pursuant to controlling General Orders and LBR, the foregoing document was served

                                                                    16
                                                                                  by the court via NEF and hyperlink to the document. On November 15, 2019, I checked
                                                                                   the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
                                                                                   that the following persons are on the Electronic Mail Notice List to receive NEF
                                                                    17             transmission at the email addresses stated below

                                                                    18             (BY MAIL) I am readily familiar with the firm's practice of collection and processing
                                                                                   correspondence for mailing. Under that practice it would be deposited with the U.S.
                                                                    19            Postal Service on that same day with postage thereon fully prepaid at San Francisco,
                                                                                   California, in the ordinary course of business. I am aware that on motion of the party
                                                                    20             served, service is presumed invalid if postal cancellation date or postage meter date is
                                                                                   more than one day after date of deposit for mailing in affidavit.
                                                                    21
                                                                                   (BY EMAIL) I caused to be served the above-described document by email to the
                                                                    22            parties indicated on the attached service list at the indicated email address.
                                                                    23
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    24   States of America that the foregoing is true and correct.

                                                                    25           Executed on November 15, 2019 at San Francisco, California.

                                                                    26
                                                                                                                       /s/ Matt Renck
                                                                    27                                                 Matt Renck
                                                                    28

                                                                                                                            1
                                                                         DOCS_SF:101869.1
                                                                     Case: 19-30232         Doc# 257   Filed: 11/15/19     Entered: 11/15/19 16:29:59        Page 2 of 4
In re Munchery, Inc.
Case No. 19‐30232
 1. SERVICE BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”)
     Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
     Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
     Gail Lin Chung GL@outtengolden.com, gail.lin@yahoo.com
     David J. Cook cook@squeezebloodfromturnip.com
     Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
     Leonardo D. Drubach leo@9000Law.com
     Trevor Ross Fehr trevor.fehr@usdoj.gov
     John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
     Stephen D. Finestone sfinestone@fhlawllp.com
     Steven T. Gubner sgubner@ebg‐law.com, ecf@ebg‐law.com
     Laurie Hager lhager@sussmanshank.com
     Robert G. Harris rob@bindermalter.com
     Jennifer C. Hayes jhayes@fhlawllp.com
     Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com
     Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
     Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com
     Michael Lauter mlauter@sheppardmullin.com
     Kyle Mathews kmathews@sheppardmullin.com
     Krikor J. Meshefejian kjm@lnbyb.com
     June Monroe june@rjlaw.com, shelly@rjlaw.com
     Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
     Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com
     Ryan A. Witthans rwitthans@fhlawllp.com
     Kaipo K.B. Young KYoung@BL‐Plaw.com

 2. SERVICE VIA US MAIL
    Daniel M. Eliades                 MUNCHERY INC.                   David S. Catuogno
    K&L Gates LLP                     James Beriker, PRESIDENT &      K&L Gates LLP
    1 Newark Center, 10th Fl.         CEO                             1 Newark Center, 10th Fl.
    Newark, NJ 07102                  220 Shaw Rd.                    Newark, NJ 07102
                                      South San Francisco, CA 94080

    Eric M. Kyser, Esq.               Riviera Produce Corp.           Office of the United States
    Martyn & Associates               Ben Friedman, OWNER & CEO       Trustee
    820 W. Superior Ave. 10th Floor   205 Jackson St.                 Attn: Trevor R. Fehr
    Cleveland, OH 44113               Englewood, NJ 07631             280 South First St., Suite 268
                                                                      San Jose, CA 95113

    City and County of San            State Fund Compensation         Nextdoor.com, Inc.
    Francisco                         Insurance                       P.O. Box 398963
    c/o OLSE                          P.O. Box 7441                   San Francisco, CA 94139-8963
    Attn: Bianca Polovina             San Francisco, CA 94120-7441
    City Hall, Rm 453
    1 Dr. Carlton B. Goodlett Place
    San Francisco, CA 94102

    Google                            Rocker Bros Meat                Del Monte Meat
    Dept 33654                        405 No. Centinela Ave           P.O. Box 101831
    P.O. Box 39000                    Inglewood, CA 90302             Pasadena, CA 91189-1831
    San Francisco, CA 94139


                                                      1
 DOCS_SF:101869.1
 Case: 19-30232        Doc# 257       Filed: 11/15/19         Entered: 11/15/19 16:29:59          Page 3 of 4
   DLA Piper LLP                  Costarella Seafoods, Inc.       Performance Foods
   P.O. Box 75190                 Pier 45 Shed B, 8               P.O. Box 1801
   Baltimore, MD 21275            P.O. Box 192484                 Santa Cruz, CA 95061-1801
                                  San Francisco, CA 94119-2484

   Crossover Markets, Inc.        Woodruff-Sawyer & Co.           Modesto Food Distributors -
   401 Congress Ave, Ste 2650     P.O Box 45057                   Shaw
   Austin, TX 78701               San Francisco, CA 94145-9950    7601 El Camino Real
                                                                  Colma, CA 94014-3107

   I. Halper Trade                The Produce Company             San Mateo County
   51 Hook Rd                     60 Airport Blvd                 555 County Center
   Bayonne, NJ 07002              South San Francisco, CA 94080   Redwood City, CA 94063

   Fenwick & West                 Littler Mendelson, PC           Kael Foods
   Silicon Valley Center          P.O. Box 207137                 1636 Gilbreth Rd
   801 California St              Dallas, TX 75320-7137           Burlingame, CA 94010
   Mountain View, CA 94041

   UNFI – CA                      Triplepoint Venture Growth      Xerox Financial Services
   P.O. Box 742930                BDC CORP.                       45 Glover AVE
   Los Angeles, CA 90074-2930     2755 Sand Hill RD, STE 150      Norwalk, CT 06850-1238
                                  Menlo Park, CA 94025-7087
   Apple Financial Services       Comerica Bank                   Corporation Service Company
   P.O. BOX 35701                 39200 W. Six Mile RD            P.O. BOX 2576
   Billings, MT 59107-5701        Livonia, MI 48152-2656          Springfield, IL 62708-2576

   BV Eventure Fund II, LP        Menlo Entrepreneurs Fund XII,   Menlo Ventures XI, LP
   600 Montgomery ST, 473RD FL    LP                              3000 Sand Hill RD, 100
   San Francisco, CA 94111-2818   3000 Sand Hill RD, 100          Menlo Park, CA 94025-7113
                                  Menlo Park, CA 94025-7113

   MMEF XI, LP                    MMEF XII, LP                    Ocean Beauty Seafoods Llc
   3000 Sand Hill RD, 100         3000 Sand Hill RD, 100          P.O. BOX 70739
   Menlo Park, CA 94025-7113      Menlo Park, CA 94025-7113       Seattle, WA 98127-1539

   Sherpaeverest Fund, LP         Sherpa Ventures Fund, LP        Sysco Los Angeles, INC.
   800 Market ST, STE 800         800 Market ST, STE 800          20701 E. Currier RD
   San Francisco, CA 94102-3033   San Francisco, CA 94102-3033    Walnut, CA 91789-2904

   Sysco San Francisco, INC.
   5900 Stewart AVE
   Fremont, CA 94538-3134




                                                    2
DOCS_SF:101869.1
Case: 19-30232         Doc# 257   Filed: 11/15/19       Entered: 11/15/19 16:29:59           Page 4 of 4
